           Case 2:16-cv-00287-cr Document 316 Filed 09/08/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT

 GARRETT SITTS, et al.,

                        PLAINTIFFS,
                                                    Civil Action No. 2:16-cv-00287-cr
          v.

 DAIRY FARMERS OF AMERICA, INC.,
 and DAIRY MARKETING SERVICES,
 LLC,

                        DEFENDANTS.


     PLAINTIFFS’ SUBMISSION REGARDING REVISED JURY INSTRUCTIONS

       On September 1, 2020, the Court provided the parties with a redlined draft of the jury

instructions. During the September 1, 2020 hearing, the Court and the parties jointly revised

several instructions. The Court further directed the parties to revise certain jury instructions as

discussed during the charge conference.

       Pursuant to the Court’s directive, Plaintiffs submit these revised instructions, which

include: (1) the Court’s original redlines, as set forth in the September 1, 2020 draft; (2) revisions

jointly made by the Court and the parties during the September 1, 2020 hearing, identified by

yellow highlighting; and (3) the revised instructions tasked to Plaintiffs (with legal citations, as

requested), all of which are identified by yellow highlighting.

       Plaintiffs further provided legal citations to Defendants, for insertion into their draft

instructions, on: (1) the meaning of the phrase “mutual benefit”; and (2) the definition of

“predatory” acts.

       Plaintiffs reserve their rights to provide additional comments with respect to Defendants’

revised instructions.
          Case 2:16-cv-00287-cr Document 316 Filed 09/08/20 Page 2 of 2




                                                  Respectfully Submitted,

                                                  PLAINTIFFS,

                                                  By their attorneys,

                                                  /s/ Dana A. Zakarian
                                                  Joel G. Beckman
                                                  Dana A. Zakarian
                                                  Michael G. Paris
                                                  Elizabeth A. Reidy
                                                  NYSTROM BECKMAN & PARIS LLP
                                                  One Marina Park Drive, 15th Fl.
                                                  Boston, Massachusetts 02210
                                                  (617) 778-9100
                                                  jbeckman@nbparis.com
                                                  dzakarian@nbparis.com
                                                  mparis@nbparis.com
                                                  ereidy@nbparis.com
 Dated: September 8, 2020                         Admitted Pro Hac Vice

                                                  Gary L. Franklin, Esq.
                                                  PRIMMER PIPER EGGLESTON & CRAMER PC
                                                  150 South Champlain Street
                                                  P.O. Box 1489
                                                  Burlington, VT 05402-1489
                                                  (802) 864-0880
                                                  gfranklin@primmer.com

                                 CERTIFICATE OF SERVICE

        I, Dana A. Zakarian, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on this 8th
day of September 2020.
                                                /s/ Dana A. Zakarian




                                                  2
